Citation Nr: 1213283	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  04-00 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2009, the Board denied the claim for service connection for a low back disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In May 2010, the Court granted a Joint Motion for Remand filed by the parties, which requested that the March 2009 Board decision be vacated and remanded.  The appeal was returned to the Board where it was remanded in February 2011 for further development.  The case has now returned to the Board.  

In his January 2004 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge, sitting at the RO.  In October 2006, the Veteran withdrew the request for a hearing.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers the request for a hearing withdrawn in accordance with 38 C.F.R. 20.704(e) (2011).  


FINDING OF FACT

A low back disability, diagnosed as degenerative disc disease status post laminectomy and lumbar decompression with screw placement, was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSION OF LAW

A chronic low back disability, diagnosed as degenerative disc disease status post laminectomy and lumbar decompression with screw placement, was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a low back disability as it was incurred during active duty service.  The Veteran has specifically contended that his back disability began during boot camp when he was forced to carry heavy weights while training.  In addition, the Veteran has reported that he injured his back unloading electronic equipment as part of his service as an electronic repairman.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records document treatment for low back pain on several occasions.  In May 1963, the Veteran complained of back pain that was attributed to a sagging mattress.  X-rays of the back were negative, and the Veteran was provided a bed board for support.   A month later, in June 1963, a chronic mild back strain was diagnosed and the Veteran was noted to be tall with poor posture.  The use of a bed board was again prescribed, as were exercises to improve his posture.  The Veteran's spine was normal at the examination for separation in August 1964 and he did not report any back pain on the accompanying report of medical history.  
The post-service record demonstrates the presence of a current chronic low back disorder.  The Veteran was diagnosed with degenerative disc disease at the most recent VA examination in September 2011, and private medical records document treatment for this condition beginning in June 1981.  The Veteran underwent a lumbar laminectomy in October 2002 and a subsequent revision of the surgery with fusion and screw fixation in March 2004.  The post-service findings of degenerative disc disease as well as the in-service treatment for back pain demonstrate the presence of the first two elements of service connection-a current disability and in-service injury. 

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that the Veteran has reported a continuity of symptoms since service.  Statements from the Veteran dated throughout the claims period describe how he experienced back pain since service and sought treatment soon after discharge.  Unfortunately, medical records from these health care providers are not available due to the death of the physicians.  The Veteran's ex-wife has also stated that she remembers the Veteran receiving treatment for back pain during his military service and after his separation from active duty.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  While he contends that he initially hurt his back during service due to specific injuries incurred during basic training and while lifting heavy electronic equipment, service records only document vague complaints of back pain due to a bad mattress and poor posture.   The Veteran was diagnosed with a mild back strain in June 1963, and there are no other documented instances of treatment or complaints related to back pain during active duty service.  The Board also finds it significant that the Veteran's spine was normal upon separation examination in August 1964 and he did not report experiencing any back pain on the accompanying report of medical history.  Thus, the contents of the Veteran's service records directly contradict his reports of continuous back pain during and immediately after service due to a specific injury.  

Additionally, the post-service history provided by the Veteran regarding his low back pain has been inconsistent.  The Veteran contends that his low back pain began during active duty service and has continued to the present day.  However, in January 2002 the Veteran stated to his private physician that his back pain began only four to five months earlier and was the not the result of any specific injury or accident.  Similarly, in April 2003, the Veteran told his private doctor that his back pain had been occurring in a persistent pattern for only three years.  These statements are at odds with the recent history the Veteran has provided of continuous back pain due to an injury during service. 

The Board also notes that some of the Veteran's private treatment records contain internal contradictions that further lessen the credibility of the Veteran's reported history.  A November 2000 private treatment record dates the onset of back pain to the last six months with an unknown cause, but a notation made with a different appearance states that the back pain began "in army."  The November 2000 private record includes other changes that appear to have been made by a different hand; including the addition of a complaint of "lower back" pain after the original chief complaint of neck problems, and the inclusion of treatment with a "bed board" after a line that indicates the Veteran underwent no treatment.  Furthermore, another private treatment record submitted by the Veteran is indicative of alteration and contradictive to the Veteran's reported history.  A May 2003 lumbar spine assessment report includes a statement that the Veteran experienced increasing back pain for the last three years due to no apparent reason-a statement which is at odds with the Veteran's more recent reports of back pain since an in-service injury.  Another notation in a different appearance than the rest of the record states that the pain has been present since December 1961.  

The Veteran's private treatment records therefore contain numerous inconsistencies and in many instances contradict his recent statements of continuous symptoms of back pain since service.  The Board finds that these inconsistencies limit the credibility of the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  

The Board also finds that the weight of the competent medical evidence is against the claim for service connection.  In support of his claim, the Veteran has submitted several medical opinions from his private physicians dated in August 2005, April 2007, November 2008, January 2009, and February 2012.  These private opinions consistently note that the Veteran's service treatment records were reviewed and include a finding that the Veteran's low back disability was incurred as a result of active duty service.  However, the Board notes that none of the private medical statements submitted by the Veteran contain a supportive rationale or the bases for the stated opinions.  Aside from generally noting that the Veteran's service treatment records show some treatment for back complaints, none of the private medical opinions include a discussion of the specifics of the Veteran's in-service treatment, to include the basis for the conclusion that his current degenerative disc disease is related to the in-service finding of a mild back strain in 1963.  The failure to include a rationale for the proffered medical opinions reduces the probative value of the statements submitted by the Veteran's private physicians.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, the Board finds that the medical opinions issued by the September 2011 VA examiner and by a VA expert in orthopedics in October 2008 are entitled to significant probative weight.  Both opinions included a full basis for the stated conclusions that the Veteran's degenerative disc disease was not due to the isolated instances of back pain reported during service.  The October 2008 VA orthopedist included many specific references to both the service and post-service records, and noted that none of the physicians who provided opinions on the Veteran's behalf were orthopedic or spine specialists.  Additionally, the September 2011 VA examiner noted the Veteran's reports of treatment for back pain immediately following service, but concluded that there was insufficient evidence to associate his minor back strain during service with the current degenerative lumbar disc disease.  The VA examiner also supported his findings with reference to several medical articles discussing the etiology of lumbar disc disease and by utilizing a method of establishing causation.  The conclusions of the VA orthopedist and examiner were well-supported with a fully reasoned basis and based on an accurate presentation of the facts in the case.  See Nieves, supra.  The Board therefore finds that they outweigh the private opinions submitted by the Veteran. 

The Board has also considered the lay statements of the Veteran connecting his current degenerative disc disease to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board is cognizant of the U.S. Court of Appeals for the Federal Circuit's (Federal Circuit) holding in Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) that rejected a categorical rule that medical evidence is required when the determinative issue is either a medical etiology of medical diagnosis.  However, under Davidson, the Board must determine whether the Veteran is competent to render an opinion regarding medical etiology based on the complexity of the medical issue being determined.  Id.  In this case, the question of the etiology of the Veteran's degenerative disc disease is clearly a complex one given the number of medical opinions that have been provided weighing both for and against the claim and the area of the body involved, i.e. the spine.  The Board acknowledges that the Veteran is competent to give evidence as to observable symptoms, such as the onset of back pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence due to the complexity of the medical issues involved in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In addition, as noted above, the Board has determined that the Veteran's statements regarding the onset of his back pain are not credible.  His lay statements are therefore not sufficient to establish a nexus between his current disability and active duty service, especially in light of the probative medical opinions provided by the VA orthopedist and VA examiner in October 2008 and September 2011.  

The Board concludes that the weight of the evidence is against a nexus between the Veteran's claimed disability and active duty service.  The Board has considered the lay statements of the Veteran reporting a continuity of symptoms since service and a link between his degenerative disc disease and service, but finds that these statements lack credibility.  With respect to the statements of the Veteran's ex-wife, the Board finds that her recollections made decades after the events in question are outweighed by the competent medical evidence against the claim.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2001 and September 2003 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a June 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently readjudicated in the January 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations and medical opinions in October 2008 and September 2011 in response to his claim.

The Board also finds that VA has complied with the September 2011 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted and asked to identify all VA and private physicians who had treated his back disability since March 2004.  The Veteran responded by providing medical release forms for several private doctors, and VA obtained copies of treatment records from the physicians identified by the Veteran.  In addition, the Veteran was examined by a VA doctor in September 2011 who also issued a medical opinion addressing the etiology of the Veteran's diagnosed low back disability.  The examination report clearly indicates that the Veteran's reported history of back pain and treatment soon after active duty service was noted by the VA examiner.  The case was then readjudicated in January 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


